 


109 HR 3615 IH: Northwest Indian Legacy Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3615 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Wu (for himself, Ms. Hooley, Mr. DeFazio, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to carry out a study of the feasibility of designating as a national historic trail the route followed by Governor Isaac Stevens of the Washington Territory and Joel Palmer, Superintendent of Indian Affairs for the Oregon Territory, in 1855 when they negotiated treaties with the Indian tribes of northeastern Oregon, Washington, northern Idaho and western Montana. 
 
 
1.Short titleThis Act may be cited as the Northwest Indian Legacy Act.  
2.Designation of 1855 Treaty Trail for National Trails System Act study Section 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following new paragraph: 
 
(43)1855 Treaty Trail, which traces the route followed by Governor Isaac Stevens of the Washington Territory and Joel Palmer, Superintendent of Indian Affairs for the Oregon Territory, in 1855 when they negotiated treaties with the Indian tribes of northeastern Oregon, Washington, northern Idaho and western Montana.. 
 
